


110 HR 6501 IH: Investing in our Human Resources Act of

U.S. House of Representatives
2008-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6501
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2008
			Mr. McDermott (for
			 himself, Mr. Larson of Connecticut,
			 and Mr. George Miller of California)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Social Security Act to establish a trust
		  fund with proceeds from the taxing of internet gambling to provide
		  opportunities to individuals who are, or were, in foster care and individuals
		  in declining sectors of the economy.
	
	
		1.Short titleThis Act may be cited as the
			 Investing in our Human Resources Act of
			 2008.
		2.Block grants to
			 States for transitional assistanceThe Social Security Act is amended by adding
			 at the end the following new title:
			
				XXIIBlock grants to
				States for transitional assistance
					2201.Transitional
				Assistance Trust Fund
						(a)Creation of
				trust fundThere is
				established in the Treasury of the United States a trust fund to be known as
				the “Transitional Assistance Trust Fund”, consisting of such amounts as may be
				appropriated or credited to the Transitional Assistance Trust Fund as provided
				in this section.
						(b)Transfer to
				Transitional Assistance Trust Fund of amounts equivalent to certain
				taxes
							(1)In
				generalThere are hereby
				appropriated to the Transitional Assistance Trust Fund, out of any money in the
				Treasury not otherwise appropriated, amounts equivalent to the taxes received
				in the Treasury after September 30, 2009, that the Secretary of the Treasury
				determines are attributable to Internet gambling.
							(2)Method of
				transferThe amounts
				appropriated by paragraph (1) shall be transferred from time to time from the
				general fund in the Treasury to the Transitional Assistance Trust Fund. Such
				amounts shall be determined on the basis of estimates by the Secretary of the
				Treasury of the taxes, specified in paragraph (1) of this subsection, paid to
				or deposited into the Treasury. Proper adjustments shall be made in amounts
				subsequently transferred to the extent prior estimates were in excess of or
				were less than the taxes specified in paragraph (1) of this subsection.
							(c)Investment
							(1)In
				generalIt shall be the duty
				of the Secretary of the Treasury to invest such portion of the Transitional
				Assistance Trust Fund as is not, in his judgment, required to meet current
				withdrawals. Such investments may be made only in interest-bearing obligations
				of the United States. For such purpose, such obligations may be
				acquired—
								(A)on original issue
				at the issue price; or
								(B)by purchase of
				outstanding obligations at the market price.
								(2)Sale of
				obligationsAny obligation
				acquired by the Transitional Assistance Trust Fund may be sold by the Secretary
				of the Treasury at the market price.
							(3)Interest on
				certain proceedsThe interest
				on, and the proceeds from the sale or redemption of, any obligations held in
				the Transitional Assistance Trust Fund shall be credited to and form a part of
				the Transitional Assistance Trust Fund.
							(d)Expenditures from
				Transitional Assistance Trust FundAmounts in the Transitional Assistance
				Trust Fund shall be available, as provided by appropriation Acts, for making
				expenditures—
							(1)to carry out
				section 2202; and
							(2)to carry out the Safe Internet Gambling
				Practices Program established under section 3 of the Investing in our Human
				Resources Act of 2008.
							2202.Transitional
				assistance grant program
						(a)In
				generalEach State shall be
				entitled to a payment under this section for each fiscal year in an amount
				equal to its allotment for such fiscal year, to be used by such State to carry
				out the State’s plan for transitional assistance described in subsection (c),
				subject to the requirements of this section.
						(b)Plan approval
				requiredNo State may receive a payment under this section unless
				the State submits the State’s plan for transitional assistance described in
				subsection (c) to the Secretary and the Secretary approves such plan.
						(c)State plan for
				transitional assistanceA
				State plan for transitional assistance is described by this subsection if the
				plan—
							(1)provides for expanded education
				opportunities for individuals who are, or were formerly, in foster care,
				including streamlining and coordinating education financing opportunities and
				providing counseling and assistance to such individuals for the purpose of
				ensuring completion of their academic goals;
							(2)provides for job training opportunities for
				individuals who are, or were formerly, in foster care;
							(3)provides, primarily through expanding
				access to and investment in community colleges, for expanded post-secondary
				education and job training opportunities that lead to a certificate, for
				individuals who are working in, or had worked in, declining sectors of the
				economy, as defined by the Secretary, and who want to pursue a new career in a
				sector of the economy with the potential for high wages and high growth, as
				defined by the Secretary; and
							(4)provides a subsidy
				for the use of public transportation by—
								(A)individuals
				qualifying for benefits or services under title XX, including the Federal-State
				Unemployment Insurance Program; and
								(B)individuals
				participating in programs under the Workforce Investment Act.
								(d)AllotmentThe
				allotment for a fiscal year for a State receiving an allotment for such fiscal
				year shall be an amount equal to—
							(1)the amount
				appropriated for such fiscal year under subsection (f), multiplied by
							(2)the ratio by which
				the population of the State bears to the population of all the States receiving
				an allotment for such fiscal year as determined by the Secretary (on the basis
				of the most recent data available from the Department of Commerce).
							(e)DefinitionsFor purposes of this section:
							(1)In foster
				careThe term in foster
				care means, with respect to an individual, an individual who is under
				the care and placement responsibility of the State agency responsible for
				administering a plan, in connection with such individual, under part B or part
				E of title IV.
							(2)SecretaryThe
				term Secretary means the Secretary of Health and Human
				Services.
							(3)StateThe term State means the 50
				States of the United States, the District of Columbia, the Commonwealth of
				Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the
				Northern Mariana Islands.
							(f)Authorization of
				appropriationsThere are authorized to be appropriated for each
				fiscal year to the Secretary an amount from the Transitional Assistance Trust
				Fund equal to 90 percent of the total amount deposited into the Transitional
				Assistance Trust Fund pursuant to section 2201 during the previous fiscal year
				to carry out this
				section.
						.
		3.Safe Internet
			 Gambling Practices Program
			(a)In
			 generalThe Secretary of
			 Health and Human Services shall establish a national program to be known as the
			 Safe Internet Gambling Practices Program. The Safe Internet
			 Gambling Practices Program shall—
				(1)promote
			 responsible Internet gambling behavior; and
				(2)promote the
			 awareness of unsafe Internet gambling practices.
				(b)Authorization of
			 appropriationsThere are
			 authorized to be appropriated for each fiscal year to the Secretary of Health
			 and Human Services an amount from the Transitional Assistance Trust Fund equal
			 to the amount deposited in the Transitional Assistance Trust Fund during the
			 previous fiscal year not otherwise authorized to be appropriated under section
			 2202(f) of title XXII of the Social Security Act for such year to carry out
			 this section.
			
